DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 29, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed October 5, 2021.
Specification
The amendment filed December 29, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: amended par. [0043], “The item identification system can include one or more graphic indicators, such as pictures, graphics, icons, outlines, written words, different colors, and/or 3-dimensional representations of dining items.” In particular, the language “such as” constitutes new matter because it is broader than the enumerated list of “pictures, …” in the original disclosure and encompasses additional, unenumerated graphic indicators.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 19 (currently amended) is objected to because of the following informalities:
“comprising a graphic indicator” should read --with a graphic indicator--;
“having” should read --with--; and
“a lip extending from said base in a direction opposite that of said item location system” is a structural element included in a method claim. Examiner suggests amending the claim to recite instead, “wherein a lip extends from said base in a direction opposite that of said item location system.”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 10, and 19, the limitations "at least one graphic impression" (claims 1 and 10) and "one or more graphic impressions" (claim 19) are new matter for the same reason discussed above for amended par. [0043] to the extent these limitations encompass graphic impressions beyond the enumerated list in the original disclosure. For examination purposes, these limitations will be interpreted to cover the enumerated list in par. [0043] of the original disclosure.
Claims 2-9, 11-18, and 20 are likewise rejected due to their dependency, either direct or indirect, from claims 1, 10, and 19, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Butlers and the ‘Butler Stick’”, Etiquipedia, May 3, 2014, https://web.archive.org/web/20140503011436/https://etiquipedia.blogspot.com/2014/01/butlers-and-butler-stick.html [hereinafter “Etiquipedia”] in view of Siefert (US 20030056383 A1).
Claim 1 (Currently Amended)
Etiquipedia discloses a dining surface preparation apparatus (butler stick, Image, p. 4) comprising: a base configured to interface with a dining surface area (butler stick interfaces with dining surface area, e.g., tablecloth on table, Image, p. 2); an item identification system comprising at least one graphic indicator disposed on said base for identification of at least one dining item (butler stick has a central “0” position, Image, p. 4; the bottom edge of the plate or charger is placed at the “0” position on the butler stick, Images, p. 3); an item location system integral with said base … and comprising at least one graphic impression to indicate the location of the at least one dining item on the dining surface area. (the butler stick has evenly spaced symmetrical markings [1, 2, 3, etc. and measurement tick marks] going left and right from the central “0” position, Image, p. 4; these markings are used to locate utensils symmetrically adjacent the plate, p. 3)
It should be noted that the limitations “an item identification system comprising at least one graphic indicator disposed on said base” and “at least one graphic impression” are printed matter and have not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (item identification system, at least one graphic impression) and the product (base) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). See also MPEP § 2111.05. Further, even if they were given patentable weight, Etiquipedia discloses these limitations as set forth above.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Etiquipedia may not explicitly disclose (1) and extending away from said dining surface area (2) and a lip extending from said base in a direction opposite that of said item location system. However, Siefert teaches (1) and extending away from said dining surface area (FIGS. 1-2; alignment tab 11 with one or more dimples 42; [0028]–[0029]) (2) and a lip extending from said base in a direction opposite that of said item location system (FIGS. 1-2; second miter tab 37; [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the butler stick of Etiquipedia (1) to have the item location system extending away from the dining surface area and (2) to include a lip extending from the base in a direction opposite the item location system as taught by Siefert to keep the base flush with a table edge and align the ends of the plates, utensils, etc.
Claim 10 (Currently Amended)
Etiquipedia in view of Siefert—and considering the printed matter issue discussed above—discloses the elements of claim 10 as stated above for claim 1, and further discloses a dining surface preparation system comprising: at least one dining device (Etiquipedia: e.g., chargers/plates, utensils, glassware, napkins, Images, p. 3).

Claims 2 and 12 (Currently Amended)
Etiquipedia in view of Siefert discloses wherein the dining surface area has a circular, a square, a rectangular, an oval, or a trapezoidal shape. (Etiquipedia: butler stick capable of interfacing with a dining surface of any shape as it engages the flat top of the dining surface, Image, p. 2, Images, p. 3)
Claims 3 and 13 (Original)
Etiquipedia in view of Siefert discloses wherein the item identification system includes at least one graphic, picture, item descriptor, or icon representing dining utensils, glasses, dining devices, dining instruments, or specialty items for dining events. (Etiquipedia: “0” is a “graphic,” “picture,” “item descriptor” and/or “icon” representing a charger or plate, p. 3, Image, p. 4)
It should be noted that the limitation “at least one graphic, picture, item descriptor, or icon representing dining utensils, glasses, dining devices, dining instruments, or specialty items for dining events” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (indicia of the item identification system) and the product (base) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Further, even if it were given patentable weight, Etiquipedia in view of Siefert discloses this limitation as set forth above.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claims 4 and 14 (Original)
Etiquipedia in view of Siefert discloses wherein the item location system includes at least one template, width horizontal distance indicator, length distance indicator, radial distance indicator, or circumferential distance indicator. (Etiquipedia: the symmetrical markings are width horizontal distance indicators, Images, pp. 3–4; the symmetrical markings can also be used to measure length, Image, p. 2; the symmetrical markings can indicate radius from the “0” position, Images, p. 3; and the symmetrical markings can indicate circumference when measured from the “0” position, Images, pp. 3–4)
It should be noted that the limitation “at least one template, width horizontal distance indicator, length distance indicator, radial distance indicator, or circumferential distance indicator” is printed matter and has not been given patentable weight. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where a product merely serves as a support for printed matter, no functional relationship exists. Further, because the printed matter (indicia of the item identification system) and the product (base) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. Ngai, 367 F.3d at 1339. See also MPEP § 2111.05. Further, even if it were given patentable weight, Etiquipedia in view of Siefert discloses this limitation as set forth above.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim 9 (Currently Amended)
Etiquipedia in view of Siefert discloses wherein the base is linear (Etiquipedia: tri-fold butler stick extends to a linear 36 inches in use, Images, pp. 3–4) and includes a length of 24 inches (Etiquipedia: a length of 36 inches inherently includes a length of 24 inches), the base arranged to interface with a table with straight sides. (Etiquipedia: Images, pp. 2–3)
Claim 11 (Original)
Etiquipedia in view of Siefert discloses the elements of claim 11 as stated above for claim 10.
Claim 19 (Currently Amended)
Etiquipedia in view of Siefert discloses a method for preparing a dining surface (Etiquipedia: how to use a butler stick, p. 3) comprising: interfacing a base with a dining surface area (Etiquipedia: align the butler stick at the edge of the table, p. 3); identifying at least one dining item [with] a graphic indicator disposed on said base for an item identification system (Etiquipedia: charger/plate corresponds to the “0” position on the butler stick, p. 3); indicating the location of the at least one dining item on the dining surface area [with] an item location system extending from said base and comprising one or more graphic impressions (Etiquipedia: charger/plate centered above the tick mark for the “0” position on the butler stick, pp. 3–4; Siefert: see prior art rejection of claim 1); and a lip extending from said base in a direction opposite that of said item location system. (Siefert: see prior art rejection of claim 1)
Claim 20 (Original)
Etiquipedia in view of Siefert discloses wherein the interfacing includes interfacing with circular, square, rectangular, oval, or trapezoidal shaped dining surface areas. (Etiquipedia: e.g., tables with straight edges, pp. 2–3; tables with straight edges would include at least square, rectangular, triangular, trapezoidal, hexagonal, octagonal, etc.)
Claims 5, 7, 8, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Etiquipedia in view of Siefert as applied to claims 1 and 10 above, and further in view of “Breman Precision Metal Ruler”, Breman Precision, November 16, 2017, https://www.amazon.com/Inch-Stainless-Steel-Metal-Ruler/dp/B01884OU82 [hereinafter “Breman”].
Claims 5 and 15 (Original)
Etiquipedia in view of Siefert may not explicitly disclose further including a surface coating configured to provide a non-staining interface between the dining surface preparation system and the dining surface area and to provide static friction between the dining surface preparation system and the dining surface area. However, Breman teaches a yardstick with a non-slip cork backing (i.e., “surface coating”) that holds the ruler steady and prevents ink from leaking under the ruler (p. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the butler stick of Etiquipedia in view of Siefert to include a cork backing as taught by Breman in order to yield the predictable results of protecting the dining surface (non-marring, capable of preventing stains) and to provide a non-slip (i.e., “static friction”) interface between the butler stick and the dining surface (e.g., table).
Claims 7 and 17 (Original)
Etiquipedia in view of Siefert discloses that the butler stick has a length of 36 inches (Etiquipedia: 18 inches from the “0” mark in each direction, Image, p. 4), so it inherently includes a length of 23.5 inches. Etiquipedia in view of Siefert may not explicitly disclose wherein the base includes an arc having a 44.88-degree curvature, the base arranged to interface with a 60-inch diameter table. However, Breman teaches a flexible, stainless steel 36-inch ruler (p. 1) that is flexible enough for measuring curved surfaces (p. 1, Image, p. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the butler stick of Etiquipedia in view of Siefert from flexible stainless steel in order to yield the predictable result of being able to align the butler stick with curved surfaces, and it is capable of an arc having a 44.88-degree curvature and interfacing with a 60-inch diameter table.
Claims 8 and 18 (Original)
Etiquipedia in view of Siefert discloses that the butler stick has a length of 36 inches (18 inches from the “0” mark in each direction, Image, p. 4), so it inherently includes a length of 22.6 inches. Etiquipedia in view of Siefert may not explicitly disclose wherein the base includes an arc having a 35.97-degree curvature, the base arranged to interface with a 72-inch diameter table. However, Breman teaches a flexible, stainless steel 36-inch ruler (p. 1) that is flexible enough for measuring curved surfaces (p. 1, Image, p. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the butler stick of Etiquipedia in view of Siefert from flexible stainless steel in order to yield the predictable result of being able to align the butler stick with curved surfaces, and it is capable of an arc having a 35.97-degree curvature and interfacing with a 72-inch diameter table.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Etiquipedia in view of Siefert as applied to claims 1 and 10 above, and further in view of Nakai et al. (JP3182558U) [hereinafter “Nakai”].
Etiquipedia in view of Siefert may not explicitly disclose further including at least one template configured to provide an identification and a location of a specialty item on the dining surface area. However, Nakai teaches a placemat 1 with arrangement markers 20 – 80 for arranging tableware such as bowls, plates, chopsticks, spoons, forks, knives, sake sets, cups, glasses, etc. (FIG. 1, ¶27 of translation). It would have been obvious to one of ordinary skill in the art before the effective filing date to use a placemat as taught by Nakai in conjunction with the butler stick of Etiquipedia in view of Siefert in order to yield the predictable results of facilitating setting a place setting.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571)272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.F./Examiner, Art Unit 3715       

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                         

June 10, 2022